                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                At CHATTANOOGA


 UNITED STATES OF AMERICA                         )
                                                  )      Case No. 4:19-cr-20
 v.                                               )
                                                  )      Judge Mattice
 ANTHONY GLENN BEAN and                           )
 ANTHONY DOYLE FRANKLIN BEAN                      )




                        ENDS OF JUSTICE SCHEDULING ORDER

        Defendants Anthony Glenn Bean and Anthony Doyle Franklin Bean, by and

 through counsel, have moved to continue all deadlines and the trial date in this matter.

 [Doc. 30]. Defendants’ Counsel seeks additional time to communicate with Defendants,

 review discovery, and prepare for trial. The Government does not oppose the motion.

        The Court finds that the ends of justice served by permitting this time outweigh the

 best interests of the Defendants and the public in a speedy trial, because failure to grant

 such time would deny Defendants’ attorney the reasonable time necessary for effective

 preparation, taking into consideration the attorney’s due diligence. 18 U.S.C.

 § 3161(h)(8)(B)(iv).

        Accordingly, Defendants’ Joint Motion to Continue Trial Date [Doc. 30] is

 GRANTED, and the following new trial schedule is ORDERED for Defendants Anthony

 Glenn Bean and Anthony Doyle Franklin Bean:

        1.     All motions shall be filed in this cause no later than Monday, April 6, 2020.

 Any motion that requires the resolution of an issue of law must be accompanied by a

 supporting memorandum. E.D.TN. LR 7.1. Without such a memorandum, the motion will




Case 4:19-cr-00020-HSM-CHS Document 37 Filed 01/02/20 Page 1 of 3 PageID #: 133
 not be considered by the Court. If either party desires a Daubert hearing regarding expert

 testimony, that party shall notify the Court by Monday, April 6, 2020.

        2.        Plea Bargaining shall be concluded by Monday, April 6, 2020 and any

 written agreement shall be executed by said date.

             3.   All requests for jury instructions shall be submitted no later than Monday,

 April 13, 2020. A copy of the prepared jury instructions should be sent as an

 electronic mail attachment in WordPerfect format to mattice_chambers@tned.uscourts.

 gov.

        4.        A final pretrial conference shall be held before the United States District

 Judge at 3:00 p.m. on Monday, April 13, 2020 in Chattanooga, Tennessee. Prior to

 the pretrial conference, the parties shall familiarize themselves with the Rules regarding

 the      Jury        Evidence      Recording        System       (JERS)        available      at

 www.tned.uscourts.gov/jers.php. The parties shall disclose to one another and to the

 Court the technology they intend to use in the courtroom during the trial and how they

 intend to use it (e.g., display equipment, data storage, retrieval, or presentation devices).

 This disclosure shall list (1) the equipment the parties intend to bring into the courtroom

 to use and (2) the equipment supplied by the Court the parties intend to use. Further, the

 parties shall disclose to one another the content of their electronic or digital materials by

 the time of the final pretrial conference, and shall confirm the compatibility/viability of their

 planned use of technology with the Court’s equipment by the final pretrial conference.

 General information regarding equipment supplied by the Court is available on the

 Eastern District of Tennessee website (www.tned.uscourts.gov). Specific questions about




                                                2

Case 4:19-cr-00020-HSM-CHS Document 37 Filed 01/02/20 Page 2 of 3 PageID #: 134
 Court-supplied equipment should be directed to the courtroom deputy (directory available

 on website).

        5.      The trial of this case will be held before the United States District Judge and

 a twelve-person jury beginning on Monday, April 20, 2020 in Chattanooga, Tennessee.

 Counsel shall be prepared to commence trial at 9:00 a.m. on the date which has been

 assigned. If this case is not heard immediately, it will be held in line until the following day

 or any time during the week of the scheduled trial date.

                SO ORDERED this 2nd day of January, 2020.




                                                        /s/ Harry S. Mattice, Jr._______
                                                        HARRY S. MATTICE, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                3

Case 4:19-cr-00020-HSM-CHS Document 37 Filed 01/02/20 Page 3 of 3 PageID #: 135
